DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on July 5, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,946,079 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 
Election/Restrictions
Applicant’s election without traverse of Species A (i.e., a single and specific antigen as SEQ ID NO: 12, a tolerogenic portion of myelin oligodendrocyte glycoprotein); Species B (i.e., a single and specific polymeric linker as disulfide bond); and Species C (i.e., a single and specific liver-targeting moiety as N-acetylgalactosamine) in the reply filed on April 10, 2020, is acknowledged. 
Additionally, Applicant’s further election without traverse of Species B having the structure of Y’CMP where Y’ comprises a disulfanyl ethyl ester, n is an integer from 1 to 100, p is an integer from 2 to 150, “W” is a random copolymer of different W1 and W2 groups) in the electronic communication received on April 16, 2020, is acknowledged.  Please see accompanying Interview Summary and attached email communication for further details and depiction of the election structure for Species B.  

Status of Claims
Claim 1 was originally filed on December 20, 2019. 
The amendment received on January 28, 2020, canceled claim 1; and added new claims 2-21.  The amendment received on September 24, 2020, amended claims 2, 4-5, 8, 13, 15-18, and 20.  The amendment received on February 1, 2021, amended claims 2, 8, and 17.
Claims 2-21 are currently pending and claims 2-4, 8, 10-13, 17, and 20 are under consideration as claims 5-7, 9, 14-16, 18-19, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 10, 2020.

Priority
The present application is continuation of U.S. Application No. 16/028,209, filed on July 5, 2018, which is a continuation of U.S. Application No. 15/185,564 filed June 17, 2016, now issued as U.S. Patent No. 10,046,056 B2, which is a continuation-in-part to U.S. Application No. 14/859,292 filed September 19, 2015, which is a continuation-in-part to U.S. Application No. 14/627,297 filed February 20, 2015, which claims the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 61/942,142 filed February 21, 2014.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Please note that in light of the amendments to the claims, claims 2-21 have an effective priority date of February 21, 2014, as the amendments are supported by the priority documents.  Therefore, the effective filing date of the instant application is February 21, 2014.  

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claims 4, 13, and 20 as open-ended requiring 100% identity to at least one of the recited sequences but with any N-/C-terminal additions.  As such, the scope of claims 4, 13, and 20 is analogous to “comprising the sequence of SEQ ID NO: 1” above.
Please note that the Examiner is interpreting the scope of claim 11 as open-ended requiring at least one of MOG, MBP, or PLP (i.e., at least one full length protein), or any portion of any of these antigens considered to be tolerogenic, e.g., instant SEQ ID NOs: 8-9 or 11-12.  However, the length of the tolerogenic portion is not limiting. As such, the scope of claim 11 is analogous to “comprising a sequence of SEQ ID NO: 1” above.  
Please note that the Examiner is interpreting the scope of claim 12 as open-ended requiring 100% identity to the full length MOG protein sequence but with any N-/C-terminal additions.  As such, the scope of claim 12 is analogous to “comprising the sequence of SEQ ID NO: 1” above.

Response to Arguments
Applicant’s arguments, see Response, filed 7/5/22, with respect to the obviousness-type double patenting rejection have been fully considered and are persuasive.  The rejection of claims 2-4, 8, 10-13, 17, and 20 as being unpatentable over claims 1-7, 9-21, and 23-25 of U.S. Patent No. 10,946,079 B2 (Hubbell et al. (IV)) in view of Moad et al., Macromol. Chem. Physics 215:9-26 (2014) has been withdrawn. 

New Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-4, 8, 10-13, 17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Application No. 17/810,574 (Hubbell et al. (VIII), not yet published), and over claim 1 of U.S. Application No. 17/810,565 (Hubbell et al. (IX), not yet published), each in view of Clements et al., Proc. Natl. Acad. Sci. USA 100:11059-11064 (2003).  Although the claims at issue are not identical, they are not patentably distinct from each other.
U.S. Application No. 17/810,574
Hubbell et al. (VIII) claims:

    PNG
    media_image1.png
    406
    616
    media_image1.png
    Greyscale

(See Hubbell claim 1).  As such, the peptide of ‘574 constitutes an antigen of the instantly claimed invention as recited in instant claims 2, 8, and 17, the liver-targeting moiety comprising a galactosylating moiety of ‘574 constitutes a liver-targeting moiety of the instantly claimed invention as recited in instant claims 2-3, 8, and 17, and the polymeric linker of ‘574 encompasses the instantly claimed polymeric linker because the instantly claimed polymeric linker comprise a 1-cyano-1-methyl-propyl group and methacrylic units comprising an ethylacetamido functionality as recited in instant claims 2, 8, and 17.  Moreover, it is noted that the compound of ‘574 constitutes a composition of the instantly claimed invention since the only structural requirement of the instant composition is the antigen-polymeric linker-liver targeting moiety as recited in instant claims 1, 8, and 17.  
	Regarding claims 4, 10-13, 17 and 20, when the antigen is one associated with multiple sclerosis such as MOG, Clements et al. teaches that MOG is a key CNS-specific autoantigen for primary demyelination in multiple sclerosis (See Clements article, abstract).  Given that MOG is a known antigen associated with multiple sclerosis, an ordinary skilled artisan would be motivated with a reasonable expectation of success to utilize MOG as the antigen in the claimed compound/composition.  Therefore, the ‘574 claimed invention is not patentably distinct from the instantly claimed invention. 

U.S. Application No. 17/810,565
Hubbell et al. (IX) claims:

    PNG
    media_image2.png
    398
    568
    media_image2.png
    Greyscale

(See Hubbell claim 1).  As such, the peptide of ‘565 constitutes an antigen of the instantly claimed invention as recited in instant claims 2, 8, and 17, the liver-targeting moiety comprising a galactosylating moiety of ‘565 constitutes a liver-targeting moiety of the instantly claimed invention as recited in instant claims 2-3, 8, and 17, and the polymeric linker of ‘565 encompasses the instantly claimed polymeric linker because the instantly claimed polymeric linker comprise a 1-cyano-1-methyl-propyl group and methacrylic units comprising an ethylacetamido functionality as recited in instant claims 2, 8, and 17.  Moreover, it is noted that the compound of ‘565 constitutes a composition of the instantly claimed invention since the only structural requirement of the instant composition is the antigen-polymeric linker-liver targeting moiety as recited in instant claims 1, 8, and 17.  
	Regarding claims 4, 10-13, 17 and 20, when the antigen is one associated with multiple sclerosis such as MOG, Clements et al. teaches that MOG is a key CNS-specific autoantigen for primary demyelination in multiple sclerosis (See Clements article, abstract).  Given that MOG is a known antigen associated with multiple sclerosis, an ordinary skilled artisan would be motivated with a reasonable expectation of success to utilize MOG as the antigen in the claimed compound/composition.  Therefore, the ‘565 claimed invention is not patentably distinct from the instantly claimed invention. 

These are provisional nonstatutory double patenting rejections.

Maintained Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-4, 8, 10-13, 17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 17-24, and 26 of U.S. Patent No. 10,821,157 B2 (Hubbell et al. (III)) in view of Moad et al., Macromol. Chem. Physics 215:9-26 (2014).  Although the claims at issue are not identical, they are not patentably distinct from each other.

US Patent No. 10,821,157 B2
Hubbell et al. (III) claims:

    PNG
    media_image3.png
    230
    604
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    353
    490
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    111
    452
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    94
    410
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    121
    643
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    244
    595
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    361
    533
    media_image9.png
    Greyscale

(See Hubbell (III) claims 5-6 and 36-37 note: correspond to patent claims 1-2, 7 and 17, respectively).  It is noted that the instantly claimed polymeric linker does not require direct binding to the antigen. As such, Hubbell (III)’s claims 1 and 17 are encompassed by present claims 2, 8, and 18 when X is an antigen which induces an unwanted immune response, Y comprises the polymeric linker when Wp is W1 and R9 is –C(O)–NH–CH2–CH2– (i.e., Formula Yp), and Z comprises a liver targeting moiety wherein the liver targeting moiety is galactose or N-acetylgalactosamine.  Hubbell et al. (III) also claims where Z is conjugated at its C1, C2, or C6 to Y (See Hubbell (III) claims 9 and 22).  Moreover, Hubbell et al. (III) claims where X comprises a synthetic self-antigen against the endogenous version of which patients develop an unwanted immune response (See Hubbell (III) claim 3) wherein the antigen can a variety of antigens including insulin, transglutaminase, MBP, MOG, PLP or SEQ ID NOs: 11-17 and antigens associated with multiple sclerosis or Type 1 diabetes (See Hubbell (III) claims 4-6, 18-20, 23-24) thereby satisfying the claim limitation as recited in instant claims 3-4, 10-13, 17, and 20. 
	Regarding claims 3, with respect to where the liver targeting moiety is a beta anomer, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘297 application teaches that galactose refers to a monosaccharide sugar that exists both in open-chain form and in cyclic form having D and L isomers where in the cyclic form there are two anomers, namely, alpha and beta (See ‘297 specification, paragraph [039]) thereby constituting where the liver targeting moiety can be in the beta anomer form as recited in instant claim 3.
Regarding claims 2, 8, and 18, Hubbell et al. (III) does not claim where the polymeric linker is bonded to a corresponding reversible addition-fragmentation chain transfer (RAFT) polymerization agent.  Moad et al. teaches that dithiobenzoates are among the most popular agents for RAFT polymerization due to the better control over molecular weight and end-group fidelity found in RAFT polymerization of methacrylates and methacylamides (See Moad article, abstract; pg. 9, col. 2, last paragraph).  As such, an ordinary skilled artisan would be motivated with a reasonable expectation of success to bond the Wp component of the polymeric linker to a dithiobenzoate RAFT agent because dithiobenzoates are among the most popular agents for RAFT polymerization due to the better control over molecular weight and end-group fidelity found in RAFT polymerization of methacrylates and methacylamides.  Therefore, the ‘157 claimed invention is not patentably distinct from the instantly claimed invention.

Claims 2-4, 8, 10-13, 17, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-21 of copending Application No. 16/723,774 (Hubbell et al. (VI) U.S. Publication No. 2020/0121762 A1) (cited in the Action mailed on 5/27/20) (cited in the Action mailed on 5/29/20); and over claims 2-21 of copending Application No. 16/723,757 (Hubbell et al. (VII) U.S. Publication No. 2020/0129601 A1) (cited in the Action mailed on 5/27/20) (cited in the Action mailed on 5/29/20). Although the claims at issue are not identical, they are not patentably distinct from each other as indicated below. 
U.S. Publication No. 2020/0121762 A1
Hubbell et al. (VI) claims:

    PNG
    media_image10.png
    329
    649
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    234
    435
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    189
    600
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    155
    377
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    272
    607
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    221
    644
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    139
    550
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    213
    351
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    192
    599
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    149
    405
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    53
    217
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    113
    600
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    306
    653
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    263
    545
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    338
    592
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    194
    594
    media_image25.png
    Greyscale

(See Hubbell (VI) claims 2, 8, and 18).  As such, Hubbell (VI)’s claims 2, 8, and 18 are encompassed by present claims 2-3, 8, and 18 when X is an antigen which induces an unwanted immune response, Y comprises the polymeric linker when Wp is W1 and R9 is –C(O)–NH–CH2–CH2–, and Z comprises a galactosylating wherein Z comprises N-acetylgalactosamine.  Hubbell et al. (VI) also claims where Z is the beta anomer (See Hubbell (VI) claim 3) thereby satisfying the claim limitation as recited in instant claim 3.  Plus, Hubbell et al. (VI) claims where Z is conjugated at its C1, C2 or C6 to Y (See Hubbell (VI) claim 3) thereby satisfying the claim limitation as recited in instant claim 3.  Hubbell et al. (VI) also claims where composition further comprises one or more additional antigens (See Hubbell (VI) claim where the antigen is a food antigen such an antigen that is associated with Celiac Disease including SEQ ID NOs: 24-27 (note: SEQ ID NO: 25 is 100% identical to instant SEQ ID NO: 21) (See Hubbell (VI) claims 3-7, 9-17, and 19-21) thereby constituting where the antigen is associated with Celiac disease such as alpha gliadin and SEQ ID NO: 21 thereby constituting an antigen which induces an unwanted immune response as recited in instant claims 2 and 8.
Regarding instant claims 3-4, 10-13, 17, and 20, with respect to the antigen being associated with multiple sclerosis including MOG and SEQ ID NO: 12, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘774 application teaches that the antigen to which tolerance is desired can be a self-antigen associated with multiple sclerosis including MOG and SEQ ID NO: 12 (See ‘774 specification, paragraph [073]) thereby constituting where antigen is associated with multiple sclerosis including MOG and SEQ ID NO: 12 as recited in instant claims 3-4, 10-13, 17, and 20.  Therefore, the ‘774 claimed invention is not patentably distinct from the instantly claimed invention.  
	
U.S. Publication No. 2020/0129601 A1
Hubbell et al. (VII) claims:

    PNG
    media_image26.png
    390
    648
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    219
    356
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    167
    588
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    256
    460
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    165
    540
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    63
    533
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    254
    660
    media_image32.png
    Greyscale


    PNG
    media_image33.png
    111
    550
    media_image33.png
    Greyscale


    PNG
    media_image34.png
    54
    640
    media_image34.png
    Greyscale


    PNG
    media_image35.png
    304
    605
    media_image35.png
    Greyscale

(See Hubbell (VI) claims 2, 8, and 19).  As such, Hubbell (VII)’s claims 2, 8, and 19 are encompassed by present claims 2-3, 8, and 18 when X is an antigen which induces an unwanted immune response, Y comprises the polymeric linker when Wp is W1 and R9 is –C(O)–NH–CH2–CH2–, and Z comprises a galactosylating wherein Z comprises N-acetylgalactosamine.  Hubbell et al. (VII) also claims where Z is the beta anomer (See Hubbell (VII) claim 3) thereby satisfying the claim limitation as recited in instant claim 3.  Plus, Hubbell et al. (VII) claims where Z is conjugated at its C1, C2 or C6 to Y (See Hubbell (VII) claim 3) thereby satisfying the claim limitation as recited in instant claim 3.  Hubbell et al. (VI) also claims where composition further comprises one or more additional antigens (See Hubbell (VII) claims 5 and 9) where the antigen is a self-antigen such an antigen that is associated with multiple sclerosis including SEQ ID NOs: 12-13 and 15-16 (See Hubbell (VII) claims 3-7, 10-18, and 20-21) thereby constituting where the antigen is associated with multiple sclerosis such as MOG and SEQ ID NO: 12 and constituting where the antigen is a self-antigen, and thus, satisfying the claim limitation as recited in instant claims 3-4, 10-13, 17, and 20.  Thus, the ‘757 claimed invention anticipates the instantly claimed invention.

Response to Arguments
Applicant's arguments filed 7/5/22 for claims 2-4, 8, 10-13, 17, and 20 have been fully considered but they are not persuasive for the following reasons. 
Applicant’s submission of a terminal disclaimer pursuant under 37 CFR 1.321(d) based on a joint research agreement (JRA) for Application Nos. 16/723,774 and 16/723,757, and for US Patent No. 10,821,157 is acknowledged.  Although, the JRA statement, a statement under 37 CFR 1.104(c)(4)(ii)(A), and an amendment to the specification to disclose the names of the parties to the JRA have been properly provided, A petition under 37 CFR 1.183 requesting waiver of the prior art requirement has not been received.  Given that the ‘774, ‘757, and ‘157 applications/patent are not prior art (i.e., all have the same priority claim of 2/21/14 as the instant application), a petition under 37 CFR 1.183 is necessary.  Therefore, without submission of the Petition, the double patenting rejections are maintained. 

Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                        /THEA D' AMBROSIO/Primary Examiner, Art Unit 1654